Owilian pay; limitation of actions; demotion; reduction-in-force. — Plaintiff, a former civilian employee of the Department of the Air Force, seeks back pay based upon twTo claims, i.e. a demotion in 1962 and a reduction-in-force in 1970. In its motion for summary judgment defendant asserts, inter alia, that plaintiff is barred by the statute of limitations, 25 U.S.C. § 2501, from asserting the illegality of his demotion as a basis for recovering on his reduction-in-force claim. This case came before the court on defendant’s said motion, having been considered, together with the opposition thereto, without oral argument. In its order dated June 15, 1973 granting defendant’s motion and dismissing the petition the court stated:
To the extent that plaintiff’s claim for active-service pay, or retirement pay, in connection with both the 1962 demotion and the 1970 reduction-in-force, challenges his demotion in 1962, or rests on the contention that that demotion was illegal, this case is fully controlled by Kirby, v. United States, 201 Ct. Cl. 527 (1973). Insofar as plaintiff’s challenge to the 1970 reduction-in-force may be separate from and independent of his attack on the 1962 demotion, he has failed to allege, show, or raise a triable issue as to any procedural violation, or arbitrary *1094or capricious conduct, on the part of the defendant with respect to that reduction-in-force.